Title: General Orders, 7 September 1777
From: Washington, George
To: 



Head Quarters, Newport [Del.] Sept. 7th 1777.
Cambridge.Dartmouth. Granby.


The Commander in Chief approves the following sentences of a General Court Martial, held the 3rd instant whereof Colonel Lawson was president.
Capt. Lipscomb of the 7th Virginia regiment, charged with “pillaging an orchard near General Weedon’s quarters, and with abusing the guard which Genl Weedon had set to protect it” The Court unanimously acquitted him.
Lieut: Whiting of the 11th Virginia regt and Ensign Jouett of the 7th Virginia regt charged with “pillaging an orchard near General Weedon’s quarters, and with abusing the guard Genl Weedon had set to protect it”—The Court unanimously acquitted them.
Quarter Master Rhea of the 7th Virginia regiment, charged with “Making a partial distribution of provisions”—The Court unanimously acquitted him.
The Commander in Chief also approves the following sentences of the same court martial, held the 5th instant, and orders them to be put in execution.
Lieut: Alexander Houston of Colo. Patton’s regimt charged with “Absenting himself from the regiment from the 8th to the 12th of August without leave”—pleaded guilty—sentenced to be reprimanded by the Colonel of the regiment he belongs to.
Lieut: Bradford of Col. Pattons regt charged with “Ordering a soldier to pull apples contrary to General orders”—It appearing to the Court the prisoner had been under arrest thirteen or eighteen days, and no witnesses appearing against him the court are of opinion he should be released from his arrest.
The General has received a confirmation of the intelligence mentioned in the after orders of last night that the enemy have disincumbered themselves of all their baggage, even to their tents, reserving

only their blankets, and such part of their cloathing as is absolutely necessary—This indicates a speedy & rapid movement, and points out the necessity of following the example, and ridding ourselves for a few days of every thing we can possibly dispense with. As a very imperfect obedience has been paid to former orders on this subject, it is now Once More strictly enjoined, that all baggage, which can be spared both of officers and men be immediately packed up, and sent off this day to the other side of the Brandywine. This order having heretofore been eluded, by a too indulgent construction of the general terms, in which it has been couched—The General is obliged to be more explicit, and to declare, that it is his intention the officers should only retain their blankets, great coats, and three or four shifts of under cloaths, and that the men should, besides what they have on, keep only a Blanket, and a shirt a piece, and such as have it, a great coat—All trunks, chests, boxes, other bedding and cloaths, than those mentioned, to be sent away, ’till the elapsing of a few days shall determine whether the enemy mean an immediate attack, or not—It is hoped, that none will have so little sense of propriety, as to deem a measure, so obviously for the good of the army, and the service, a hardship. It would be folly in the extreme, to hazard the loss of our baggage, for the sake of a little present convenience; a loss, which at this time would be irreparable—The disadvantage of having that to take care of, at the moment of attack, when we should be preparing for defence, is evident—The attention of both officers and men will then be wholly engrossed for it’s safety and the enemy will have time to be upon us before we are ready to receive them; The consequence of this will be bustle, confusion and perhaps defeat and disgrace, the loss of our baggage, and not improbably the ruin of the army. The Commander in Chief in a particular manner looks to the General Officers for the execution of this order in their respective divisions and brigades.
The whole army is to draw two day’s provisions exclusive of to day and have it cooked, and deposited with the regimental Quarter Masters, provided salt provisions can be drawn; otherwise one day’s fresh provisions to be cooked, and deposited as aforesaid, and two day’s hard bread, if to be had.
All the horse, except Capt. Lewis’s troop, are to take post on the right of the army.
The tents of the whole army are to be struck and packed up in the waggons, to morrow morning; an hour before day; and the horses tackled—All the Corps of horse are to be saddled at the same time; and the whole Army drawn up in their respective lines.
The Qr Mr Genl is to spare no pains immediately to provide waggons

to carry the men’s packs, that they may be perfectly light and fit for action.
No more sick to be sent to Concord, but to Birmingham.
